Gilbert, Justice.
The suit, as amended, is by the superin*316teudent of banks, as statutory receiver of Toombs County Bank, against W. A. McNatt and P. J. McNatt, grantor and grantee respectively in a security deed. The object of the suit is to subject the property conveyed in that deed to the statutory liability of W. A. McNatt as a stockholder of the insolvent Toombs County Bank, and for that purpose the petitioner seeks cancellation of the deed on the ground that it was made to hinder, delay, or defraud the petitioner, a creditor. The court granted a nonsuit on motion of the defendants, and the petitioner excepted. Although the transaction was between near relatives, uncle and nephew, there was no evidence of fraud, circumstantial or otherwise. On the contrary the evidence demanded a finding that consideration, a loan, was actually paid to the grantor by the grantee, and that the deed was properly recorded before the assessment on the stockholders was made known. The admitted fact that the deed was executed on January 1, 1931, but dated January 1, 1930, is not a badge, or slight evidence, of fraud. Since there was no effort to conceal the error in date, it must be viewed as a clerical mistake and without probative value.

Judgment affirmed.


All the Justices concur.